BRITT, Judge.
Did the court err in entering summary judgment in favor of Mrs. Norfleet? We hold that it did not.
It is obvious that W. C. Thompson was testator’s nearest surviving relative on his father’s side. However, the trial court properly concluded that by leaving the uncle his real and personal property for life and disposing of the remainder “at his death,” testator manifested a clear intent to limit the interest received by the uncle to a life estate. This conclusion is fully supported by Central Carolina Bank & Trust Company v. Bass, 265 N.C. 218, 148 S.E. 2d 689 (1965), and cases therein cited.
In the case of In re Will of Cobb, 271 N.C. 307, 309, 156 S.E. 2d 285, 287 (1967), in an opinion by Justice (now Chief Justice) Sharp, we find: “The words next of kin have a well defined legal significance. Unless the terms of the instrument show a contrary intent, in the construction of deeds and wills next of kin means nearest of kin — the nearest blood relations of the person designated. Without more, the term does not permit a representation. (Citations.)” (Emphasis added.)
While appellants recognize the rule quoted from Cobb, they contend that in the will under consideration here, “the terms of the instrument show a contrary intent.” They argue that the provision in the will for representation on the mother’s side— children of two deceased uncles — manifests the testator’s intent that there should be representation on the father’s side as well. Appellants insist that they are entitled to a trial of the cause at which attendant circumstances could be shown and a jury allowed to determine the intent of the testator. We reject appellants’ contentions.
The materials presented at the hearing show without question that at the time testator made his will, his nearest relative on his father’s side was his uncle, W. C. Thompson; there were living no other paternal uncles or aunts or descendants of paternal uncles or aunts. However, living on his mother’s side were two aunts and several children of two deceased uncles. In that setting, the intent of the will is clear; following the death of W. C. Thompson, one-half of the estate would go to the testator’s nearest kin on his father’s side, whoever that might be; and the other half would go to testator’s nearest kin *462on his mother’s side, but the doctrine of representation would apply to the children of the two deceased maternal uncles.
For the reasons stated, the judgment appealed from is
Affirmed.
Chief Judge Brock and Judge Morris concur.